UNPUBLISHED

UNITED STATES COURT OF APPEALS

FOR THE FOURTH CIRCUIT

UNITED STATES OF AMERICA,
Plaintiff-Appellee,

v.
                                                                    No. 99-4072
DARRELL AARON ALEXANDER, a/k/a
Hollywood,
Defendant-Appellant.

Appeal from the United States District Court
for the District of Maryland, at Baltimore.
Marvin J. Garbis, District Judge.
(CR-97-399-MJG)

Submitted: August 10, 1999

Decided: September 8, 1999

Before HAMILTON and WILLIAMS, Circuit Judges,
and BUTZNER, Senior Circuit Judge.

_________________________________________________________________

Affirmed by unpublished per curiam opinion.

_________________________________________________________________

COUNSEL

Warren A. Brown, WARREN A. BROWN, P.A., Baltimore, Mary-
land, for Appellant. Lynne A. Battaglia, United States Attorney,
James G. Pyne, Assistant United States Attorney, Baltimore, Mary-
land, for Appellee.

_________________________________________________________________
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).

_________________________________________________________________

OPINION

PER CURIAM:

Darrell Aaron Alexander appeals from his conviction on one count
of being a felon in possession of a firearm (18 U.S.C.A. § 922(g)(1)
(West Supp. 1999)) and one count of possession with intent to distrib-
ute heroin (21 U.S.C. § 841(a)(1) (1994), 18 U.S.C. § 2 (1994)). He
claims that the district court erred by denying his motion to suppress
all evidence seized by police following an allegedly unlawful stop of
his car and by allowing an expert witness to give opinion testimony
concerning the reasons why people use police scanners. We find no
merit to his claims; consequently, we affirm.

Based on information from a confidential informant that Alexan-
der, a convicted felon, was trafficking in heroin and had a gun in his
car, law enforcement officers followed Alexander as he drove a
BMW from Owings Mills Mall towards Baltimore. Unable to stop
him for any traffic violations, the officers decided they nevertheless
had enough incriminating evidence to justify stopping him. With the
help of several marked Baltimore City patrol cars, an agent from the
Bureau of Alcohol, Tobacco, and Firearms ("ATF") and a Maryland
state police officer in an unmarked patrol car tried to stop Alexander.
Initially, Alexander pulled over and the unmarked car stopped in front
of him. However, when the ATF agent started to get out of the
unmarked car, Alexander accelerated his car, hitting the agent and the
unmarked car, throwing the agent into the door jamb of the unmarked
car, and damaging the patrol car. Eventually, officers in the marked
cars succeeded in stopping Alexander. Under the driver's seat of
Alexander's car, they found a loaded pistol. A subsequent search of
the apartment the informant said Alexander shared with his girlfriend,
pursuant to the girlfriend's consent, revealed heroin, ammunition,
Alexander's wallet, and two police scanners.

Alexander's first argument on appeal is that the district court erred
by denying his motion to suppress the evidence seized from his auto-

                    2
mobile and the apartment because the initial automobile stop was ille-
gal, tainting all evidence subsequently seized as fruit of the poisonous
tree. We need not decide whether the initial stop was unlawful
because Alexander's actions following the initial stop, namely hitting
an ATF agent and an unmarked police vehicle with his car, leaving
the scene of an accident where there was property damage and possi-
bly bodily injury, and fleeing the Baltimore City Police, justified the
second stop. See United States v. Sprinkle, 106 F.3d 613, 619 (4th Cir.
1997). Because all the evidence was seized after this second lawful
stop, the district court properly denied Alexander's suppression
motion.

Alexander also contends that the district court erred by allowing
Special Agent Will Plummer, who qualified as an expert witness con-
cerning the methods of narcotics operations, to testify about why drug
dealers would want to listen to police scanners. We find that the dis-
trict court did not abuse its discretion by allowing this testimony. See
United States v. Brewer, 1 F.3d 1430, 1436 (4th Cir. 1993).

For these reasons, we affirm Alexander's convictions. We dispense
with oral argument because the facts and legal contentions are ade-
quately presented in the materials before the court and argument
would not aid the decisional process.

AFFIRMED

                    3